Exhibit Financial Contact Joe Christel Chief Financial Officer +1 (516) 535-3686 joe.christel@proginet.com Media Contact Jeff Schlauch Press and Media Relations +1 (516) 535-3621 jeff.schlauch@proginet.com Proginet Announces Preliminary Third-Quarter 2010 Financial Results Garden City, N.Y.—May 11, 2010—Proginet Corporation [OTCBB: PRGF.OB], a world leader in multi-platform file transfer solutions, today announced preliminary (unaudited) financial results for the third quarter of fiscal 2010, which ended April 30, 2010. Total revenues for the quarter are estimated to amount to approximately $2.1 million, compared to total revenues of $1.8 million in the equivalent period of fiscal 2009. Proginet expects operating expenses for the quarter to be approximately $2.1 million, a reduction of almost $75,000 compared to the same period in fiscal 2009, and a reduction of approximately $250,000 compared to the fiscal 2010 second quarter. “We continue to drive consistent results based on solid performance across a number of our products and partners” stated Sandy Weil, Proginet’s President and CEO. “I am very pleased about the contribution we are seeing from both direct sales and OEM partner sales across Slingshot, RocketStream, our core CFI product line, and even our new AnyFileNow SaaS/Cloud offering, which already has five trials underway since our launch only two weeks ago.We closed two enterprise based Slingshot deals, which were hard fought against strong competitors and we also earned additional government business related to the large enterprise rollout that we have been working on since last year. We have continued to focus Proginet on innovation and we continue to manage our costs aggressively.” “In addition to continuing our product innovation and reducing costs, we also continue to focus on operational excellence including improving customer technical support, product documentation, and product testing” added Steve Flynn, Proginet’s COO. Proginet points out that all estimates are preliminary and that differences may arise between estimates and actual results, which will be available when Proginet and its auditors complete their review of Proginet's results for the third quarter of fiscal 2010. Proginet will report third quarter 2010 financial results on Tuesday, May 18, 2010, with an investor conference call scheduled for the same day (full details below). Investor Conference Call Proginet will hold an informational investor conference call on Tuesday, May 18, 2010 at 4:30 p.m. Eastern Time to discuss unaudited financial results for the third quarter of fiscal 2010 and business trends, provide updates on company initiatives and answer questions.To listen or participate, investors may call in at the numbers below immediately prior to the event (you will need all of the following information). Date and Time: Tuesday, May 18, 2010, at 4:30 p.m. Eastern Time Leader: Mr. Sandy Weil Passcode: Proginet Domestic Dial-in: +1 (888) 972-9676 International Dial-in: +1 (517) 308-9411 ##### To receive press releases and other corporate communications directly from Proginet, please e-mail investor@proginet.com or call +1 (516) 535-3600. About Proginet Corporation Proginet Corporation offers universal, multi-platform software solutions for fast, secure, and inexpensive file transfers both inside and outside the enterprise.
